Citation Nr: 1230256	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  07-27 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel

INTRODUCTION

The Veteran served on active duty from July 1975 to October 1977. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Denver, Colorado, that granted service connection for PTSD and awarded a 50 percent disability evaluation, effective from May 6, 2003.  The Veteran submitted a timely notice of disagreement (NOD) in May 2005.  An April 2006 rating decision awarded a 70 percent rating for PTSD and major depressive disorder, effective from May 6, 2003, to which the Veteran submitted another NOD in September 2006, and then perfected his appeal.  Jurisdiction over the Veteran's case was subsequently transferred to the Sioux Falls, South Dakota, RO. 

In June 2009, the Veteran testified during a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims folder. 

In July 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC) in Washington, D.C.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an evaluation in excess of 70 percent for his service-connected PTSD. 

As noted in the Board's July 2010 remand, the most recent VA examination evaluating the Veteran's PTSD was performed in May 2007 at which time moderate PTSD was diagnosed.  However, during his June 2009 hearing, the Veteran reported that his PTSD symptoms worsened in severity since his VA examination in May 2007.  The May 2007 VA examiner assigned a Global Assessment of Functioning (GAF) score of 51 indicative of moderate to serious impairment.  

But, in a VA treatment note, dated in October 2007, the Veteran was assigned a GAF score of 42, indicative of serious or major impairment.  More recently, a January 2010 VA outpatient record shows that a GAF score of 33 was assigned, indicative of even more severe impairment.  Thus, in July 2010, the Board determined that a remand was warranted to afford the Veteran an opportunity to undergo a new VA examination to assess the current severity and all manifestations of his service-connected PTSD disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995). 

The Veteran was scheduled for a VA examination in September 2010, but the record indicates that he failed to report.  An August 2010 letter was sent to the Veteran at his current address of record, and noted that the Minneapolis VA medical center (VAMC) was to schedule him for an examination and would notify him of the date, time, and place of the examination.  The Board notes that the Veterans Appeals Control and Locator System (VACOLS) does not show that the Veteran's address has changed.  However, according to his service representative's June 2011 written statement, it was the Veteran's contention that he was in the process of moving and did not receive notice of the VA examination.  The Veteran's representative also submitted a post-remand brief in July 2011 noting that the Veteran was unable to attend the examination.  

In the interest of due process and fairness, and to afford the Veteran every opportunity to substantiate his claim, the Board finds that he should be afforded another opportunity to undergo VA examination to assess the present severity of his service-connected PTSD.   

The record also shows the Veteran's ongoing treatment at the VAMCs in Minneapolis, Minnesota and Cheyenne, Wyoming.  Therefore, any recent treatment records from these facilities should be obtained, as well.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(1) (2011).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records regarding the Veteran's treatment at the VAMCs in Minneapolis, Minnesota, and Cheyenne, Wyoming for the period from January 2010 to the present.  If any records are unavailable, the Veteran and his representative should be so advised in writing. 

2.  After completion of the above, schedule the Veteran for an appropriate VA psychiatric examination, performed by a medical specialist who has not previously examined him, to determine the current severity and all manifestations of his service-connected PTSD.  The notice letter indicating the date, time, and place of the examination should be associated with the claims file.  The claims folders should be made available to the examiner for review before the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The psychiatric examiner is requested to address the following: 

a)  The examiner should indicate, with respect to each of the psychiatric symptoms identified, whether such symptom is a symptom of the Veteran's service-connected PTSD. 

b)  The examiner should also provide an opinion concerning the degree of social and industrial impairment resulting from the Veteran's service-connected PTSD, including whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the service- connected PTSD, by itself, precludes the Veteran from securing and following substantially gainful employment consistent with his education and occupational experience or whether such an etiology or relationship is unlikely (i.e., less than a 50-50 probability).  Age is not to be considered a factor in rendering this opinion. 

c)  To the extent possible, the manifestations of the service-connected PTSD should be distinguished from those of any other mental disorder found to be present. 

d)  The examiner is specifically requested to include in the diagnostic formulation an Axis V diagnosis (GAF score) consistent with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (4th. ed. revised, 1994) and an explanation of what the assigned score represents. 

e)  A complete rationale should be provided for all opinions provided. 

3.  After completion of the above, the RO should review the expanded record and determine if the benefit sought on appeal can be granted.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case.  No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


